Exhibit 10.01
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(INCORPORATES AMENDMENT DATED OCTOBER 31, 2008)
EMPLOYMENT AGREEMENT, amended and restated as of September 7, 2006, by and
between The Hartford Financial Services Group, Inc., a Delaware corporation (the
“Company”), and Ramani Ayer (“Executive”).
W I T N E S S E T H:
WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of July 1, 1997 (the “Commencement Date”), in accordance with which Executive is
performing substantial services for the Company; and
WHEREAS, the Company and Executive desire to amend and restate that Employment
Agreement, effective as of the date first written above;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
Executive’s continued participation in certain incentive compensation plans
pursuant to which the level, if any, of participation is determined by the
administrators of such plans, the Company and Executive hereby agree that the
Employment Agreement is amended and restated to read as follows (hereinafter
referred to in its amended form as the “Agreement”), effective as of the date
first written above:
1. Employment.
(a) Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to continue to employ Executive and
Executive hereby agrees to continue his employment by the Company.
(b) Term of Employment. Except as otherwise provided below, the Company shall
employ Executive for the period commencing on the Commencement Date and ending
on the third anniversary of the Commencement Date. At the expiration of the
original term or any extended term (each a “Renewal Date”), Executive’s
employment hereunder shall be extended automatically, upon the same terms and
conditions, for successive one-year periods, unless either party shall give
written notice to the other of its intention not to renew such employment at
least fifteen months prior to such Renewal Date. Without limiting the generality
of the foregoing, upon the occurrence of a Change of Control (as defined below),
the term of this Agreement shall be extended automatically without any action by
either party until the second anniversary of such Change of Control.
Notwithstanding the foregoing, if not previously terminated pursuant to
Sections 1(b), 5(a) or 6(a), the term of this Agreement shall terminate on the
last day of the month in which Executive attains age 65, and such a termination
upon Executive reaching age 65 shall be deemed to be a Termination Due to
Retirement for purposes of this Agreement. The period during which Executive is
employed pursuant to this Agreement, including any extension thereof in
accordance with this Section 1(b), shall be referred to as the “Employment
Period.”

 

 



--------------------------------------------------------------------------------



 



2. Position and Duties.
During the Employment Period, Executive shall serve as Chairman, President and
Chief Executive Officer of the Company, and/or in such other position or
positions with the Company or its affiliates commensurate with his position and
experience as the Board of Directors of the Company (the “Board”) shall from
time to time specify. During the Employment Period, Executive shall have the
duties, responsibilities and obligations customarily assigned to individuals
serving in the position or positions in which Executive serves hereunder and
such other duties, responsibilities and obligations as the Board shall from time
to time specify. Executive shall devote his full time to the services required
of him hereunder, except for vacation time and reasonable periods of absence due
to sickness, personal injury or other disability, and shall use his best
efforts, judgement, skill and energy to perform such services in a manner
consonant with the duties of his position and to improve and advance the
business and interests of the Company and its affiliates. During the Employment
Period, Executive shall comply with the Code of Conduct of the Company. Unless
and to the extent inconsistent with the terms of any published Company policy or
code of conduct as in effect on the date hereof and as hereafter amended,
nothing contained herein shall preclude Executive from (a) serving on the board
of directors of any business corporation with the consent of the Board,
(b) serving on the board of, or working for, any charitable or community
organization, or (c) pursuing his personal financial and legal affairs, so long
as the foregoing activities, individually or collectively, do not interfere with
the performance of Executive’s duties hereunder or violate any of the provisions
of Section 9 hereof.
3. Compensation.
(a) Base Salary. During the Employment Period, the Company shall pay Executive a
base salary at the annual rate as in effect on the date hereof. The annual base
salary payable under this paragraph shall be reduced, however, to the extent
that Executive elects to defer such salary under the terms of any deferred
compensation or savings plan or arrangement maintained or established by the
Company or its affiliates. The Board or the appropriate committee of the Board
may in its discretion periodically review Executive’s base salary in light of
competitive practices, the base salaries paid to other executive officers of the
Company and the performance of Executive and the Company and its applicable
affiliates, and may, in its discretion, increase such base salary by an amount
it determines to be appropriate. Any such increase shall not reduce or limit any
other obligation of the Company hereunder. Executive’s base salary (as set forth
above or as may be increased from time to time) shall not be reduced following
any Change of Control, but may be reduced prior to a Change of Control solely
pursuant to a cost-saving plan or structural realignment of total compensation
elements that includes all senior executives and only to the extent that such
reduction is proportionate to the reductions applicable to other senior
executives. Executive’s annual base salary payable hereunder, as it may be
increased or reduced from time to time as provided herein and without reduction
for any amounts deferred as described above, shall be referred to herein as
“Base Salary.” The Company shall pay Executive the portion of his Base Salary
not deferred not less frequently than in equal monthly installments.

 

2



--------------------------------------------------------------------------------



 



(b) Annual Bonus. For each calendar year ending during the Employment Period,
Executive shall have the opportunity to earn and receive an annual bonus, based
on the achievement of target levels of performance, equal to the percentage of
his Base Salary used to calculate such annual bonus as of the date hereof.
Executive’s annual bonus opportunity may be increased above such percentage from
time to time by the Board or the appropriate committee thereof. Executive’s
annual bonus opportunity shall not be reduced following any Change of Control,
but may be reduced prior to a Change of Control solely pursuant to a cost-saving
plan or structural realignment of total compensation elements that includes all
senior executives and only to the extent that such reduction is proportionate to
the reductions applicable to other senior executives. Executive’s annual bonus
opportunity, as it may be increased or reduced from time to time as provided
herein, shall be referred to herein as “Target Bonus.” The actual bonus, if any,
payable for any such year shall be determined in accordance with the terms of
the Company’s Annual Executive Bonus Program or any successor annual incentive
plan (the “Annual Plan”) based upon the performance of the Company and/or its
applicable affiliates and/or Executive against target objectives established
under such Annual Plan. Subject to Executive’s election to defer all or a
portion of any annual bonus payable hereunder pursuant to the terms of any
deferred compensation or savings plan or arrangement maintained or established
by the Company or its affiliates, any annual bonus payable under this Section
3(b) shall be paid to Executive in accordance with the terms of the Annual Plan.
(c) Long-term Incentive Compensation. During the Employment Period, Executive
shall participate in all of the Company’s existing and future long-term
incentive compensation programs for key executives at a level commensurate with
his position with the Company and consistent with the Company’s then current
policies and practices, as determined in good faith by the Board or the
appropriate committee of the Board.
4. Benefits, Perquisites and Expenses.
(a) Benefits. During the Employment Period, Executive (and, to the extent
applicable, his dependents) shall be eligible to participate in or be covered
under (i) each welfare benefit plan or program maintained or as hereafter
amended or established by the Company or its applicable affiliates, including,
without limitation, each group life, hospitalization, medical, dental, health,
accident or disability insurance or similar plan or program of thereof, and (ii)
each pension, retirement, savings, deferred compensation, stock purchase or
other similar plan or program maintained or as hereafter amended or established
by the Company or its applicable affiliates, in each case to the extent that
Executive is eligible to participate in any such plan or program under the
generally applicable provisions thereof. Nothing in this Section 4(a) shall
limit the Company’s right to amend or terminate any such plan or program in
accordance with the procedures set forth therein or as permitted by applicable
law.
(b) Perquisites. For each calendar year during the Employment Period, Executive
shall be entitled to at least the number of paid vacation days per year that
Executive is entitled to as of the date hereof, and shall also be entitled to
receive such other perquisites as are generally provided to him as of the date
hereof or are hereafter provided to other similarly situated senior executives
of the Company in accordance with the then current policies and practices of the
Company.

 

3



--------------------------------------------------------------------------------



 



(c) Business Expenses. During the Employment Period, the Company shall pay or
reimburse Executive for all reasonable business expenses incurred or paid by
Executive in the performance of Executive’s duties hereunder, upon presentation
of expense statements or vouchers and such other information as the Company may
require and in accordance with the generally applicable policies and procedures
of the Company.
(d) Office and Support Staff. During the Employment Period, Executive shall be
entitled to an office with furnishings and other material appointments, and to
secretarial and other assistance, at a level that is at least commensurate with
the foregoing provided to him as of the date hereof or is hereafter provided to
other similarly situated senior executives of the Company.
(e) Indemnification. The Company shall indemnify Executive and hold Executive
harmless from and against any claim, loss or cause of action, regardless whether
asserted during or after the Employment Period, arising from or out of
Executive’s performance as an officer, director or employee of the Company or
any of its affiliates or in any other capacity, including any fiduciary capacity
in which Executive serves at the request of the Company, to the maximum extent
permitted by applicable law and under the Certificate of Incorporation and
By-Laws of the
Company, as may be amended from time to time (the “Governing Documents”),
provided that in no event shall the protection afforded to Executive be less
than that afforded under the Governing Documents as in effect on the
Commencement Date.
5. Termination of Employment.
The provisions of this Section 5 shall apply prior to the occurrence of a Change
of Control and, if Executive is still in the Company’s employ, shall again
become applicable upon the second anniversary of such Change of Control.
(a) Early Termination of the Employment Period. Notwithstanding Section 1(b)
hereof, the Employment Period shall end upon the earliest to occur of (i) a
Termination For Cause, (ii) a Termination Without Cause, (iii) a Voluntary
Termination, (iv) a Termination Due to Retirement, (v) a Termination Due to
Disability, or (vi) a Termination Due to Death.
(b) Notice of Termination. Communication of termination under this Section 5
shall be made to the other party by Notice of Termination in the case of (i) a
Termination For Cause, (ii) a Termination Without Cause, or (iii) a Voluntary
Termination.

 

4



--------------------------------------------------------------------------------



 



(c) Benefits Payable Upon Termination; Rules for Determining Reason for
Termination.
(i) Benefits Payable Upon Termination. Following the end of the Employment
Period pursuant to Section 5(a), Executive (or, in the event of his death, his
surviving spouse, if any, or if none, his estate) shall be paid the type or
types of compensation determined to be payable in accordance with the following
table, such payment to be made in the form specified in such table and at the
time established pursuant to Section 7 hereof. Capitalized terms used in such
table shall have the meanings set forth in Section 5(d) hereof.
(ii) Rules for Determining Reason for Termination.
(A) If a Voluntary Termination occurs on a date that Executive is eligible for
Retirement as defined in The Hartford Investment and Savings Plan, as may be
amended from time to time, or any successor plan thereof (the “Savings Plan”),
such Voluntary Termination shall instead be treated as a Termination Due to
Retirement solely for purposes of this Section 5.
(B) No Termination Without Cause shall be treated as a Termination Due to
Retirement or a Termination Due to Disability for purposes of any Pro Rata
Target Bonus, Severance Payment, Equity Awards or Vested Benefits Enhancement
under this Section 5, notwithstanding the fact that, either on, before or after
the date of termination of the Employment Period with respect thereto,
(I) Executive was eligible for Retirement as defined in the Savings Plan,
(II) Executive requested to be treated as a retiree for purposes of the Savings
Plan or any other plan or program of the Company or its affiliates, or
(III) Executive or the Company could have terminated Executive’s employment in a
Termination Due to Disability hereunder.

 

5



--------------------------------------------------------------------------------



 



BENEFITS PAYABLE: NON-CHANGE OF CONTROL

                                                      Vested Benefits          
                  Enhancement (only                             applicable in
the event                             that Executive’s                          
  employment by the         Accrued   Pro Rata Target   Severance          
Company terminates   Welfare BENEFIT   Salary   Bonus   Payment   Equity Awards
  Vested Benefits   prior to July 1, 2009)   Benefits Continuation
FORM OF PAYMENT:
  Lump Sum   Lump Sum   Lump Sum   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Lump Sum   Determined Under the
Applicable Plan
 
                           
Termination For Cause
  Payable   Not Payable   Not Payable   Not Payable   Determined Under the
Applicable Plan   Not Payable   Not Available
 
                           
Termination Without Cause
  Payable   Payable   Payable   Options / Restricted Stock:
Payable
Other Equity Awards:
Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Payable   Available
 
                           
Voluntary Termination
  Payable   Determined Under
the Applicable Plan   Not Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Not Payable   Not Available
 
                           
Termination Due to Retirement
  Payable   Determined Under
the Applicable Plan   Not Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Not Payable   Available
 
                           
Termination Due to Disability
  Payable   Payable   Not Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Not Payable   Available
 
                           
Termination Due to Death
  Payable   Payable   Not Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Not Payable   Not Available

 

6



--------------------------------------------------------------------------------



 



(d) Definitions.
“Accrued Salary” means any Base Salary earned, but unpaid, for services rendered
to the Company on or prior to the date on which the Employment Period ends
pursuant to Section 5(a) (other than Base Salary deferred pursuant to
Executive’s election, as contemplated by Section 3(a) hereof), plus any vacation
pay accrued by Executive as of such date.
“Available” means that the particular benefit shall be made available to
Executive to the extent specifically provided herein or required by applicable
law.
“Determined Under the Applicable Plan” means that the determination of whether a
particular benefit shall or shall not be paid to Executive, and, where
specifically required by this Agreement, the timing or form of any benefit
payment, shall be made solely by application of the terms of the plan or program
providing such benefit, except to the extent that the terms of such plan or
program are expressly superseded or modified by this Agreement.
“Equity Awards” means the outstanding stock option, restricted stock, restricted
stock unit, performance share and other equity or long-term incentive
compensation awards, if any, held by Executive as of the date of his
termination.
“ERPs” means any excess retirement plans maintained or as hereafter amended or
established by the Company or its applicable affiliates.
“ESPs” means any excess investment and savings plans maintained or as hereafter
amended or established by the Company or its applicable affiliates.
“Lump Sum” means a single lump sum cash payment.
“Not Available” means that the particular benefit shall be not be made available
to Executive, except to the extent required by applicable law.
“Notice of Termination” means (i) in the case of a Termination For Cause, a
written notice given by the Company to Executive within 30 calendar days of the
Company’s having actual knowledge of the events giving rise to such Termination
For Cause, (ii) in the case of a Termination Without Cause, a written notice
given by the Company to Executive at least 30 calendar days before the effective
date of such Termination Without Cause, and (iii) in the case of a Voluntary
Termination, a written notice given by Executive to the Company indicating the
effective date of Executive’s termination of the Employment Period in such
Voluntary Termination, such effective date to be no earlier than 30 days
following the date such notice is received by the Company from Executive.

 

7



--------------------------------------------------------------------------------



 



“Not Payable” means (i) with respect to benefits other than Equity Awards, such
benefits shall not be paid or otherwise provided to Executive, and (ii) with
respect to Equity Awards, such Equity Awards, to the extent unvested,
unexercisable, or subject to restrictions that have not yet lapsed, shall be
forfeited and/or canceled as of the date of termination of the Employment
Period, unless otherwise determined by the Board or the appropriate committee of
the Board in its discretion.
“Payable” means (i) with respect to benefits other than those described in
clause (ii) of this paragraph, such benefits shall be paid to Executive in the
amount, at the time, and in the form specified herein, and (ii) with respect to
benefits described in this clause (ii), the following shall apply solely in the
event of a Termination Without Cause, notwithstanding anything in the applicable
plan or program to the contrary: (A) with respect to any outstanding stock
options not yet expired as of the date of termination of the Employment Period,
Executive shall be treated as though he/she remained in the employ of the
Company for the two year period following such date, and except to the extent
that any such options first expire during such period under the applicable plan
or program, (I) any such options that would have become vested over such two
year period solely by reason of Executive remaining in the employ of the Company
during such period shall become immediately vested and nonforfeitable, (II) with
respect to any options that by their terms would vest if the stock of the
Company or an affiliate were to reach a specified market price, such options
shall become vested and nonforfeitable if and when such stock reaches such price
during such two year period, and (III) Executive shall have an additional two
years beyond the time to exercise such options permitted under the applicable
plan or program, but not beyond the originally stated expiration date of any
such option (e.g., if a termination occurs in the ninth year following the grant
of a ten year term option, Executive shall have only until the tenth anniversary
of the date of grant to exercise such option), (B) with respect to any
restricted stock subject to restrictions that have not yet lapsed as of the date
of termination of the Employment Period, such restrictions shall be deemed to
have lapsed and such restricted stock shall become immediately vested and
nonforfeitable as of such date, and (C) with respect to a Pro-Rata Target Bonus
that relates to a calendar year beginning on or after January 1, 2010, such
Pro-Rata Target Bonus shall be paid to Executive in the amount, at the time and
in the form specified herein, provided that, if Executive would have been a
“covered employee” as defined in Section 162(m) of the Internal Revenue Code
(the “Code”) for such calendar year but for the termination of the Employment
Period, such Pro-Rata Target Bonus shall only be payable to Executive if, when
and to the extent that the Compensation and Personnel Committee of the Board
certifies that the performance goals applicable to the Target Bonus, as
preestablished by such Committee in accordance with Section 162(m) of the Code,
have been attained.

 

8



--------------------------------------------------------------------------------



 



“Pro-Rata Target Bonus” means an amount equal to the product of: (i) an amount
equal to the Target Bonus Executive would have been entitled to receive under
Section 3(b) for the calendar year in which the Employment Period terminates,
and (ii) a fraction (the “Service Fraction”), the numerator of which is equal to
the number of rounded months in such calendar year which have elapsed as of the
date of such termination, and the denominator of which is 12; provided that, if
the Employment Period terminates in the last quarter of any calendar year, the
Pro-Rata Target Bonus shall be the amount determined under the above formula or,
if greater, the product of: (A) the bonus that would have been paid to Executive
based on actual performance for such calendar year, and (B) the Service
Fraction.
“Severance Payment” means an amount equal to two times the sum of:
(i) Executive’s Base Salary, and (ii) Executive’s Target Bonus amount under
Section 3(b) hereof for the calendar year in which the Employment Period
terminates.
“Termination Due to Death” means a termination of Executive’s employment due to
the death of Executive.
“Termination Due to Disability” means (i) a termination of Executive’s
employment by the Company as a result of a determination by the Board or the
appropriate committee thereof that Executive has been incapable of substantially
fulfilling the positions, duties, responsibilities and obligations set forth in
this Agreement on account of physical, mental or emotional incapacity resulting
from injury, sickness or disease for a period of (A) at least four consecutive
months, or (B) more than six months in any twelve month period, or
(ii) Executive’s termination of employment on account of Disability as defined
in The Hartford Investment and Savings Plan, as may be amended from time to
time.
“Termination Due to Retirement” means Executive’s termination of employment on
account of Executive’s Retirement as defined in The Hartford Investment and
Savings Plan, as may be amended from time to time.
“Termination For Cause” means a termination of Executive’s employment by the
Company for any of the following reasons: (i) Executive is convicted of or
enters a plea of guilty or nolo contendere to a felony, a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the business of the Company or its affiliates; (ii) in the
performance of his duties hereunder or otherwise to the detriment of the Company
or its affiliates, Executive engages in (A) willful misconduct, (B) willful or
gross neglect, (C) fraud, (D) misappropriation, (E) embezzlement, or (F) theft;
(iii) Executive willfully fails to adhere to the policies and practices of the
Company or devote substantially all of his business time and effort to the
affairs thereof, or disobeys the directions of the Board to do

 

9



--------------------------------------------------------------------------------



 



either of the foregoing; (iv) Executive breaches this Agreement in any material
respect; (v) Executive is adjudicated in any civil suit to have committed, or
acknowledges in writing or in any agreement or stipulation his commission, of
any theft, embezzlement, fraud or other intentional act of dishonesty involving
any other person; or (vi) Executive violates the Code of Conduct of the Company.
Executive shall be permitted to respond and defend himself before the Board
within 30 days after delivery to Executive of written notification of any
proposed Termination For Cause that specifies in detail the reasons for such
termination. If the majority of the members of the Board (excluding Executive)
do not confirm that the Company had grounds for a Termination For Cause within
30 days after Executive has had his hearing before the Board, Executive shall
have the option of treating his employment as not having terminated or as having
been terminated in a Termination Without Cause.
“Termination Without Cause” means any involuntary termination of Executive’s
employment by the Company other than a Termination For Cause, a Termination Due
to Disability or a Termination Due to Death.
“Vested Benefits” means amounts that are vested or that Executive is otherwise
entitled to receive, without the performance by Executive of further services or
the resolution of a contingency, under the terms of or in accordance with any
investment and savings plan or retirement plan of the Company or its affiliates,
and any ERPs or ESPs related thereto, and any deferred compensation or employee
stock purchase plan or similar plan or program of the Company or its affiliates.
“Vested Benefits Enhancement” means (i) a cash amount equal to the present
value, calculated using a discount rate equal to the then prevailing applicable
Federal rate as determined under Section 1274(d) of the Internal Revenue Code of
1986, as amended (the “Code”), of the additional retirement benefits that would
have been payable or available to Executive under any ERPs, based on (A) the age
and service Executive would have attained or completed had Executive continued
in the Company’s employ until the second anniversary of the date of termination
of the Employment Period, and (B) where compensation is a relevant factor, his
pensionable compensation as of such date, such compensation to include, on the
same terms as apply to other executives, any Severance Payment made to
Executive, and (ii) solely for purposes vesting in any benefits under any ESPs,
Executive shall be treated as having continued in the Company’s employ until the
second anniversary of the date of termination of the Employment Period. A Vested
Benefits Enhancement shall only be applicable in the event that Executive’s
employment by the Company terminates prior to July 1, 2009.
“Voluntary Termination” means any voluntary termination of Executive’s
Employment by Executive pursuant to this Section 5, other than a Termination Due
to Retirement or a Termination Due to Disability by Executive.

 

10



--------------------------------------------------------------------------------



 



“Welfare Benefits Continuation” means that until the second anniversary of the
date of termination of the Employment Period, Executive and, if applicable, his
dependents shall be entitled to continue participation in the life and health
insurance benefit plans of the Company or its affiliates in which Executive
and/or such dependents were participating as of the date of termination of the
Employment Period, and such other welfare benefit plans thereof in which the
Company is required by law to permit the participation of Executive and/or his
dependents, (collectively, the “Welfare Benefit Plans”). Such participation
shall be on the same terms and conditions (including the requirement that
Executive pay any premiums generally paid by an employee) as would apply if
Executive were still in the employ of the Company; provided that the continued
participation of Executive and/or his dependents in such Welfare Benefit Plans
shall cease on such earlier date as Executive may become eligible for comparable
welfare benefits provided by a subsequent employer. To the extent that Welfare
Benefits Continuation cannot be provided under the terms of the applicable plan,
policy or program, the Company shall provide a comparable benefit under another
plan or from the Company’s general assets.
6. Termination Following a Change of Control.
This Section 6 shall apply (instead of Section 5) during the period commencing
upon a Change of Control and continuing until the second anniversary thereof.
(a) Early Termination of the Employment Period. Notwithstanding Section 1(b)
hereof, the Employment Period shall end upon the earliest to occur of (i) a
Termination For Cause, (ii) a Termination Without Cause, (iii) a Voluntary
Termination, (iv) a Termination For Good Reason, (v) a Termination Due to
Retirement, (vi) a Termination Due to Disability, or (vii) a Termination Due to
Death.
(b) Notice of Termination. Communication of termination under this Section 6
shall be made to the other party by Notice of Termination in the case of (i) a
Termination For Cause, (ii) a Termination Without Cause, (iii) a Voluntary
Termination, or (iv) a Termination For Good Reason.
(c) Benefits Payable Upon Termination; Rules for Determining Reason for
Termination.
(i) Benefits Payable Upon Termination. Following the end of the Employment
Period, Executive (or, in the event of his death, his surviving spouse, if any,
or if none, his estate) shall be paid the type or types of compensation
determined to be payable in accordance with the following table, such payment to
be made in the form specified in such table and at the time established pursuant
to Section 7 hereof. Capitalized terms used in such table (and otherwise in this
Section 6) that are defined in Section 5, and not specifically defined in
Section 6(d) hereof, shall have the meanings ascribed thereto under Section 5.
Where such a capitalized term is defined solely in Section 6(d), or in both
Section 5 and Section 6(d), such term shall have the meaning ascribed to it in
Section 6(d).

 

11



--------------------------------------------------------------------------------



 



(ii) Rules for Determining Reason for Termination.
(A) No Termination Without Cause or Termination For Good Reason shall be treated
as a Termination Due to Retirement or a Termination Due to Disability for
purposes of any Pro Rata Target Bonus, Severance Payment, Equity Awards or
Vested Benefits Enhancement under this Section 6, notwithstanding the fact that,
either on, before or after the Date of Termination with respect thereto,
(I) Executive was eligible for Retirement as defined in the Savings Plan,
(II) Executive requested to be treated as a retiree for purposes of the Savings
Plan or any other plan or program of the Company or its affiliates, or (III)
Executive or the Company could have terminated Executive’s employment in a
Termination Due to Disability hereunder.
(B) No Termination Due to Retirement shall be treated as a Voluntary Termination
for purposes of this Section 6.
(C) Notwithstanding any provision in this Agreement to the contrary, in the
event of a Change of Control as described in clause (iii) or clause (iv) of the
definition of the term change of Control in Section 6(d) of this Agreement, if
the employment of Executive involuntarily terminates on or after the date of a
shareholder approval described in either of such clauses but before the date of
a consummation described in either of such clauses, the date of termination of
Executive’s employment shall be deemed for purposes of this Agreement to be the
day following the date of the applicable consummation.

 

12



--------------------------------------------------------------------------------



 



BENEFITS PAYABLE: CHANGE OF CONTROL

                                                      Vested Benefits          
                  Enhancement (only                             applicable in
the event                             that Executive’s                          
  employment by the         Accrued   Pro Rata Target   Severance          
Company terminates   Welfare BENEFIT   Salary   Bonus   Payment   Equity Awards
  Vested Benefits   prior to July 1, 2009)   Benefits Continuation
FORM OF PAYMENT
  Lump Sum   Lump Sum   Lump Sum   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Lump Sum   Determined Under the
Applicable Plan
 
                           
Termination For Cause
  Payable   Not Payable   Not Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Not Payable   Not Available
 
                           
Termination Without Cause
  Payable   Payable   Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Payable   Available
 
                           
Voluntary Termination
  Payable   Not Payable   Not Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Not Payable   Not Available
 
                           
Termination For Good Reason
  Payable   Payable   Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Payable   Available
 
                           
Termination Due to Retirement
  Payable   Determined Under
the Applicable Plan   Not Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Not Payable   Available
 
                           
Termination Due to Disability
  Payable   Payable   Not Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Not Payable   Available
 
                           
Termination Due to Death
  Payable   Payable   Not Payable   Determined Under the
Applicable Plan   Determined Under the
Applicable Plan   Not Payable   Not Available

 

13



--------------------------------------------------------------------------------



 



(d) Definitions.
“Beneficial Owner” means any Person who, directly or indirectly, has the right
to vote or dispose of or has “beneficial ownership” (within the meaning of
Rule 13d-3 under the Securities and Exchange Act of 1934, as amended (the
“Act”)) of any securities of a company, including any such right pursuant to any
agreement, arrangement or understanding (whether or not in writing), provided
that: (i) a Person shall not be deemed the Beneficial Owner of any security as a
result of an agreement, arrangement or understanding to vote such security
(A) arising solely from a revocable proxy or consent given in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the Exchange Act and the applicable rules and regulations thereunder, or
(B) made in connection with, or to otherwise participate in, a proxy or consent
solicitation made, or to be made, pursuant to, and in accordance with, the
applicable provisions of the Exchange Act and the applicable rules and
regulations thereunder, in either case described in clause (A) or (B) above,
whether or not such agreement, arrangement or understanding is also then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); and (ii) a Person engaged in business as an
underwriter of securities shall not be deemed to be the Beneficial Owner of any
security acquired through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of forty days after the date of
such acquisition.
“Change of Control” means:
(i) a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Act disclosing that any Person other
than the Company or a subsidiary of the Company or any employee benefit plan
sponsored by the Company or a subsidiary of the Company is the Beneficial Owner
of forty percent or more of the outstanding stock of the Company entitled to
vote in the election of directors of the Company;
(ii) any Person, other than the Company or a subsidiary of the Company or any
employee benefit plan sponsored by the Company or a subsidiary of the Company
shall purchase shares pursuant to a tender offer or exchange offer to acquire
any stock of the Company (or securities convertible into stock) entitled to vote
in the election of directors of the Company for cash, securities or any other
consideration, provided that after consummation of the offer, the Person in
question is the Beneficial Owner of fifteen percent or more of the outstanding
stock of the Company entitled to vote in the election of directors of the
Company (calculated as provided in paragraph (d) of Rule 13d-3 under the Act in
the case of rights to acquire stock);

 

14



--------------------------------------------------------------------------------



 



(iii) any merger, consolidation, recapitalization or reorganization of the
Company approved by the stockholders of the Company shall be consummated, other
than any such transaction immediately following which the persons who were the
Beneficial Owners of the outstanding securities of the Company entitled to vote
in the election of directors of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the securities of the entity surviving such transaction entitled
to vote in the election of directors of such entity (or the ultimate parent of
such entity) in substantially the same relative proportions as their ownership
of the securities of the Company entitled to vote in the election of directors
of the Company immediately prior to such transaction; provided that, such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such threshold (or to preserve
such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company, such surviving entity or
any subsidiary of such surviving entity;
(iv) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of the Company
approved by the stockholders of the Company shall be consummated; or
(v) within any 24 month period, the persons who were directors of the Company
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to the Company, provided
that any director who was not a director at the beginning of such period shall
be deemed to be an Incumbent Director if such director (A) was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors either
actually or by prior operation of this clause (v), and (B) was not designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (iii) or (iv) of this definition of the term
Change of Control in Section 6(d) of this Agreement.
“Date of Termination” means (i) in the case of a termination of the Employment
Period for which a Notice of Termination is required, the date of receipt of
such Notice of Termination or, if later, the date specified therein, as the case
may be, or (ii) in all other cases, the actual date on which Executive’s
employment terminates during the Employment Period.
“Not Payable” means that a particular benefit shall not be paid or otherwise
provided to Executive.
“Notice of Termination” means (i) in the case of a Termination For Cause, a
written notice given by the Company to Executive, within 30 calendar days of the
Company’s having actual knowledge of the events giving rise to such termination,
(ii) in the case of a Termination Without Cause, a written notice given by the
Company to Executive at least 30 calendar days before the effective date of such
Termination Without Cause, (iii) in the case of a Voluntary Termination, a
written notice given by Executive to the Company at least 30 calendar days
before the effective date of such termination, and (iv) in the case of a
Termination For Good Reason, a written notice given by Executive to the Company
within

 

15



--------------------------------------------------------------------------------



 



180 days of Executive’s having actual knowledge of the events giving rise to
such Termination For Good Reason, and which (A) indicates the specific
termination provision in this Agreement relied upon, (B) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(C) if the termination date is other than the date of receipt of such notice,
specifies the termination date of this Agreement (which date shall be not more
than 15 days after the giving of such notice). The failure by Executive to set
forth in such Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his
rights hereunder.
“Payable” means that a particular benefit shall be paid to Executive in the
amount, at the time, and in the form specified herein.
“Person” has the meaning ascribed to such term in Section 3(a)(9) of the Act, as
supplemented by Section 13(d)(3) of the Act; provided, however, that Person
shall not include (i) the Company, any subsidiary of the Company or any other
Person controlled by the Company, (ii) any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or of any subsidiary
of the Company, or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of securities of the Company.
“Severance Payment” means a cash amount equal to three times the sum of
(i) Executive’s Base Salary at the rate in effect as of the date on which the
Employment Period terminates, and (ii) Executive’s Target Bonus for such year.
“Termination For Cause” means the Company’s termination of Executive’s
employment due to (i) Executive’s conviction of a felony; (ii) an act or acts of
extreme dishonesty or gross misconduct on Executive’s part which result or are
intended to result in material damage to the Company’s business or reputation;
or (iii) repeated material violations by Executive of his obligations under
Section 2 of this Agreement, which violations are demonstrably willful and
deliberate on Executive’s part and which result in material damage to the
Company’s business or reputation. Executive shall be permitted to respond and
defend himself before the Board within 30 days after delivery to Executive of
written notification of any proposed Termination for Cause which specifies in
detail the reasons for such termination. If the majority of the members of the
Board (excluding Executive) do not confirm that the Company had grounds for a
Termination For Cause within 30 days after Executive has had his hearing before
the Board, Executive shall have the option of treating his employment as not
having terminated or as having been terminated pursuant to a Termination Without
Cause.

 

16



--------------------------------------------------------------------------------



 



“Termination For Good Reason” means the occurrence of any of the following after
the occurrence of a Change of Control:
(i) (A) the assignment to Executive of any duties inconsistent in any material
adverse respect with Executive’s position, duties, authority or responsibilities
as contemplated by Section 2 of this Agreement, or (B) any other material
adverse change in such position, including titles, authority or
responsibilities;
(ii) any failure by the Company to comply with any of the provisions of
Sections 3 and 4 of this Agreement at a level of least equal to that in effect
immediately preceding the Change of Control, other than an insubstantial or
inadvertent failure remedied by the Company promptly after receipt of notice
thereof given by Executive;
(iii) the Company’s requiring Executive to be based at any office or location
more than 25 miles from the location at which he performed his services
specified under Section 2 hereof immediately prior to the Change of Control,
except for travel reasonably required in the performance of Executive’s
responsibilities;
(iv) any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 10(d) hereof;
or
(v) any attempt by the Company to terminate the Executive’s employment in a
Termination For Cause that is determined by the Board pursuant to Section 5(c)
hereof, or in a proceeding pursuant to Section 9 or Section 10 hereof, not to
constitute a Termination For Cause.
Notwithstanding the foregoing, a termination of Executive’s employment shall not
be treated as a Termination For Good Reason (I) if Executive shall have
consented in writing to the occurrence of the event giving rise to the claim of
Termination For Good Reason, or (II) if Executive shall have delivered a Notice
of Termination to the Company, and the facts and circumstances specified therein
as providing a basis for such Termination For Good Reason are cured by the
Company within 10 days of its receipt of such Notice of Termination.
“Vested Benefits Enhancement” means (i) a cash amount equal to the present
value, calculated using a discount rate equal to the then prevailing applicable
Federal rate as determined under Section 1274(d) of the Internal Revenue Code of
1986, as amended (the “Code”), of the additional retirement benefits that would
have been payable or available to Executive under any ERPs, based on (A) the age
and service Executive would have attained or completed had Executive continued
in the Company’s employ until the third anniversary of the occurrence of the
Change of Control, and (B) where compensation is a relevant factor, his
pensionable compensation as of the Date of Termination, such compensation to
include, on the same terms as apply to other executives, any Severance Payment
made to Executive, (ii) solely for purposes of vesting in any benefits under any
ESPs, Executive shall be treated as having continued in the Company’s employ
until the third anniversary of the occurrence of such Change of Control, and
(iii) solely for the purposes of determining eligibility for retiree medical
benefits under any retirement plan or any retiree welfare benefit plan, policy
or program of the Company or its affiliates, and any ERPs related thereto,
Executive shall be treated as having continued in the Company’s employ until the
third anniversary of the occurrence of such Change of Control and to have
retired on the last day of such period. A Vested Benefits Enhancement shall only
be applicable in the event that Executive’s employment by the Company terminates
prior to July 1, 2009.

 

17



--------------------------------------------------------------------------------



 



“Voluntary Termination” means a termination of employment by Executive other
than a Termination For Good Reason, a Termination Due to Disability by
Executive, or a Termination Due to Death.
“Welfare Benefits Continuation” shall have the same meaning as that described in
Section 5 hereof, except that the entitlement of Executive and/or his dependents
to participation in the Welfare Benefit Plans shall continue until the third
anniversary of the Date of Termination.
(d) Out-Placement Services. If the Employment Period terminates because of a
Termination Without Cause or a Termination For Good Reason, Executive shall be
entitled to out-placement services, provided by the Company or its designee at
the Company’s expense, for 12 months following the Date of Termination, or such
lesser period as the Executive may require such services.
(e) Certain Further Payments by Company.
(i) Tax Reimbursement Payment. In the event that any amount or benefit paid or
distributed to Executive pursuant to this Agreement, taken together with any
amounts or benefits otherwise paid or distributed to Executive by the Company or
any affiliate (collectively, the “Covered Payments”), are or become subject to
the tax (the “Excise Tax”) imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended, or any similar tax that may hereafter be imposed, the
Company shall pay to the Executive at the time specified in this Section an
additional amount (the “Tax Reimbursement Payment”) such that the net amount
retained by the Executive with respect to such Covered Payments, after deduction
of any Excise Tax on the Covered Payments and any Federal, state and local
income tax and other tax on the Tax Reimbursement Payment provided for by this
Section, but before deduction for any Federal, state or local income or
employment tax withholding on such Covered Payments, shall be equal to the
amount of the Covered Payments.
(ii) Applicable Rules. For purposes of determining whether any of the Covered
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(A) such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Company’s independent certified public
accountants appointed prior to the Effective Date or tax counsel selected by
such accountants (the “Accountants”), the Company has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and

 

18



--------------------------------------------------------------------------------



 



(B) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code.
(iii) Additional Rules. For purposes of determining the amount of the Tax
Reimbursement Payment, the Executive shall be deemed to pay: (A) Federal income
taxes at the highest applicable marginal rate of Federal income taxation for the
calendar year in which the Tax Reimbursement Payment is to be made, and (B) any
applicable state and local income and other taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Tax Reimbursement
Payment is to be made, net of the maximum reduction in Federal incomes taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year.
(iv) Repayment or Additional Payment in Certain Circumstances.
(A) Repayment. In the event that the Excise Tax is subsequently determined by
the Accountants or pursuant to any proceeding or negotiations with the Internal
Revenue Service to be less than the amount taken into account hereunder in
calculating the Tax Reimbursement Payment made, Executive shall repay to the
Company, at the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of such prior Tax Reimbursement Payment that
would not have been paid if such lesser Excise Tax had been applied in initially
calculating such Tax Reimbursement Payment. Notwithstanding the foregoing, in
the event any portion of the Tax Reimbursement Payment to be repaid to the
Company has been paid to any Federal, state or local tax authority, repayment
thereof shall not be required until actual refund or credit of such portion has
been made to Executive by the applicable tax authority. Executive and the
Company shall mutually agree upon the course of action to be pursued (and the
method of allocating the expenses thereof) if Executive’s good faith claim for
refund or credit is denied.
(B) Additional Tax Reimbursement Payment. In the event that the Excise Tax is
later determined by the Accountants or pursuant to any proceeding or
negotiations with the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Tax Reimbursement Payment is made (including,
but not limited to, by reason of any payment the existence or amount of which
cannot be determined at the time of the Tax Reimbursement Payment), the Company
shall make an additional Tax Reimbursement Payment in respect of such excess
(plus any interest or penalty payable with respect to such excess) at the time
that the amount of such excess is finally determined.

 

19



--------------------------------------------------------------------------------



 



(v) Timing for Tax Reimbursement Payment. The Tax Reimbursement Payment (or
portion thereof) provided for in this Section 6 shall be paid to Executive not
later than 10 business days following the payment of the Covered Payments;
provided, however, that if the amount of such Tax Reimbursement Payment (or
portion thereof) cannot be finally determined on or before the date on which
payment is due, the Company shall pay to Executive by such date an amount
estimated in good faith by the Accountants to be the minimum amount of such Tax
Reimbursement Payment and shall pay the remainder of such Tax Reimbursement
Payment (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code) as soon as the amount thereof can be determined, but in no event later
than 45 calendar days after payment of the related Covered Payment. To the
extent that the amount of the estimated Tax Reimbursement Payment exceeds the
amount subsequently determined to have been due, Executive shall repay such
excess to the Company on the fifth business day after written demand by the
Company for payment.
7. Timing of Payments.
Accrued Salary shall be paid no later than 10 days following the termination of
the Employment Period. Any Severance Payment and Vested Benefits Enhancement,
together with interest thereon based on prevailing short term rates for the
period between the date of payment and the termination of the Employment Period,
shall be paid during the 10 day period following the six month anniversary of
the termination of the Employment Period. Except as provided in the definition
of “Payable” in Section 5(d), a Pro-Rata Target Bonus, which payment is
attributable to services performed by Executive during the calendar year in
which the Performance Period terminates, shall be paid as follows: (a) if the
Employment Period terminates in the first, second or third calendar quarter of
any particular calendar year, then the Pro-Rata Target Bonus shall be paid no
later than 10 days following the termination of the Employment Period; or (b) if
the Employment Period terminates in the fourth calendar quarter of any
particular calendar year, then the Pro-Rata Target Bonus shall be paid no later
than the same time as similar awards are paid to other executives participating
in the plans or programs under which the awards are paid, but in no event later
than March 15 of the calendar year following the end of such fourth calendar
quarter. Vested Benefits and Equity Awards shall be paid no later than the time
for payment Determined Under the Applicable Plan except as otherwise expressly
superseded or modified by this Agreement. Tax Reimbursement Payments shall be
paid at the time specified in Section 6 hereof.

 

20



--------------------------------------------------------------------------------



 



In applying the provisions of Sections 5 and 6, continued participation in the
health insurance benefit plans shall be in two parts: (i) the first part shall
continue from the date of termination to the end of the 18-month period during
which Executive would have been eligible for continuation coverage under
Section 601 et. seq. of the Employee Retirement Income Security Act of 1974, as
amended, and (ii) the second part shall commence on the first day after the end
of the period described in subclause (i) and shall end on the last day of the
applicable Welfare Benefits Continuation period. Continued participation in
Welfare Benefits Continuation provided under Section 6 other than with respect
to health benefits shall also be provided in two parts: (i) the first part shall
continue from the Date of Termination until the second anniversary of
Executive’s Date of Termination, and (ii) the second part shall commence on the
day immediately following such second anniversary and continuing until the end
of the applicable Continuation period. To the extent Welfare Benefits
Continuation consists of reimbursement of expenses, such reimbursement shall be
paid within 60 days of the submission of reasonably satisfactory evidence of
such expenses, in accordance with the generally applicable requirements under
the applicable arrangement, but in no event later than the end of the calendar
year following the calendar year in which such expenses are incurred. Any amount
of expenses eligible for reimbursement of welfare benefits or in-kind benefits
provided during any calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other calendar year.
Notwithstanding anything else in this Agreement to the contrary, for purposes of
Sections 5 and 6, Executive shall not be deemed to have had a termination of
employment unless Executive shall have also had a separation from service, as
determined in accordance with any policies or practices that the Company shall
adopt in accordance with, or as otherwise determined pursuant to, Section 409A
of the Code and the regulations and guidance promulgated thereunder.
8. Full Discharge of Company Obligations.
Except as expressly provided in the last sentence of this Section 8, the amounts
payable to Executive pursuant to Section 5 following termination of his
employment (including amounts payable with respect to Vested Benefits) shall be
in full and complete satisfaction of Executive’s rights under Section 5 of this
Agreement and any other claims he may have in respect of his employment by the
Company or any of its affiliates. Such amounts shall constitute liquidated
damages with respect to any and all such rights and claims and, upon Executive’s
receipt of such amounts, the Company shall be released and discharged from any
and all liability to Executive in connection with Section 5 of this Agreement or
otherwise in connection with Executive’s employment with the Company and its
affiliates. Nothing in this Section 8 shall be construed to release the Company
from its obligation to indemnify Executive as provided in Section 4(e) hereof.

 

21



--------------------------------------------------------------------------------



 



9. Noncompetition, Confidentiality and Other Covenants.
By and in consideration of the compensation and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein,
Executive agrees to the following:
(a) Noncompetition. During the Employment Period and until the earlier of:
(i) the last day of the one year period following any Voluntary Termination of
the Employment Period by Executive pursuant to Section 5 hereof, or (ii) the
date a Change of Control occurs (the “Restriction Period”), Executive shall not
become associated with any entity, whether as a principal, partner, employee,
agent, consultant, shareholder (other than as a holder, or a member of a group
which is a holder, of not in excess of 1% of the outstanding voting shares of
any publicly traded company) or in any other relationship or capacity, paid or
unpaid, that is actively engaged in any geographic area in any business which is
in competition with the business of the Company. Notwithstanding anything herein
to the contrary, the terms of this Section 9(a) shall not apply in the event of
any termination of employment following a Change of Control as provided for in
Section 6 of this Agreement.
(b) Confidentiality. Without the prior written consent of the Company, except to
the extent required by an order of a court having competent jurisdiction or
under subpoena from an appropriate government agency, Executive shall not
disclose to any third person, or permit the use of for the benefit of any person
or any entity other than The Company or its affiliates, any trade secrets,
customer lists, information regarding product development, marketing plans,
sales plans, management organization information (including data and other
information relating to members of the Board and management), operating policies
or manuals, business plans, financial records, or other financial,
organizational, commercial, business, sales, marketing, technical, product or
employee information relating to the Company or its affiliates or information
designated as confidential, proprietary, and/or a trade secret, or any other
information relating to the Company or its affiliates that Executive knows from
the circumstances, in good faith and good conscience, should be treated as
confidential, or any information that the Company or its affiliates may receive
belonging to customers, agents or others who do business with the Company or its
affiliates, except to the extent that any such information previously has been
disclosed to the public by the Company or is in the public domain (other than by
reason of Executive’s violation of this Section 9(b)).
(c) Non-Solicitation of Employees. During the Employment Period and until the
earlier of : (i) the last day of the one year period following any Voluntary
Termination of the Employment Period by Executive pursuant to Section 5 hereof,
or (ii) the date of a Change of Control occurs, Executive shall not directly or
indirectly solicit, encourage or induce any employee of the Company or its
affiliates to terminate employment with such entity, and shall not directly or
indirectly, either individually or as owner, agent, employee, consultant or
otherwise, employ or offer employment to any person who is or was employed by
the Company or an affiliate — thereof unless such person shall have ceased to be
employed by such entity for a period of at least six months. Notwithstanding
anything herein to the contrary, the terms of this Section 9(c) shall not apply
in the event of any termination of employment following a Change of Control as
provided for in Section 6 of this Agreement.
(d) Company Property. Except as expressly provided herein, promptly following
any termination of the Employment Period, Executive shall return to the Company
all property of the Company, and all copies thereof in Executive’s possession or
under his control.

 

22



--------------------------------------------------------------------------------



 



(e) Injunctive Relief and Other Remedies with Respect to Covenants. Executive
acknowledges and agrees that the covenants and obligations of Executive with
respect to noncompetition, confidentiality, nonsolicitation, and Company
property relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, Executive agrees that the Company (i) shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining Executive from committing any violation of
the covenants and obligations contained in this Section 9, and (ii) shall have
no further obligation to make any payments to Executive hereunder following any
material violation of the covenants and obligations contained in this Section 9.
These remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity. In connection with the
foregoing provisions of this Section 9, Executive represents that his economic
means and circumstances are such that such provisions will not prevent him from
providing for himself and his family on a basis satisfactory to him.
Notwithstanding the foregoing, in no event shall an asserted violation of the
provisions of this Section constitute a basis for deferring or withholding any
amounts otherwise payable to the Executive under this Agreement following a
Change of Control.
10. Miscellaneous.
(a) Survival. All of the provisions of Sections 5 (relating to termination of
the Employment Period prior to a Change of Control), 6 (relating to termination
of the Employment Period following a Change of Control), 9 (relating to
noncompetition, confidentiality, nonsolicitation and Company property), 10(b)
(relating to arbitration), 10(c) (relating to legal fees) and 10(n) (relating to
governing law) of this Agreement shall survive the termination of this
Agreement.
(b) Arbitration. Except as provided in Section 9, any dispute or controversy
arising under or in connection with this Agreement shall be resolved by binding
arbitration. Such arbitration shall be held in the city of Hartford, Connecticut
and except to the extent inconsistent with this Agreement, shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association in effect at the time of the arbitration, and otherwise in
accordance with the principles that would be applied by a court of law or
equity. The arbitrator shall be acceptable to both the Company and Executive. If
the parties cannot agree on an acceptable arbitrator, the dispute or controversy
shall be heard by a panel of three arbitrators; one appointed by each of the
parties and the third appointed by the other two arbitrators. The Company and
Executive further agree that they will abide by and perform any award or awards
rendered by the arbitrators and that a judgment may be entered on any award or
awards rendered by any state or federal court having jurisdiction over the
Company or Executive or any of their respective property.

 

23



--------------------------------------------------------------------------------



 



(c) Legal Fees and Expenses. In any contest (whether initiated by Executive or
by the Company) as to the validity, enforceability or interpretation of any
provision of this Agreement, the Company shall pay Executive’s legal expenses
(or cause such expenses to be paid) including, without limitation, his
reasonable attorney’s fees, on a quarterly basis, upon presentation of proof of
such expenses in a form acceptable to the Company, provided that Executive shall
reimburse the Company for such amounts, plus simple interest thereon at the
90-day United States Treasury Bill rate as in effect from time to time,
compounded annually, if Executive shall not prevail, in whole or in part, as to
any material issue as to the validity, enforceability or interpretation of any
provision of this Agreement.
(d) Successors; Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors. The Company shall require any
successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform the Agreement if no such succession had taken place. This
Agreement is personal to the Executive and, without the prior written consent of
the Company, shall not be assignable by Executive otherwise than by will or the
law of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal representatives.
(e) Assignment. Except as provided in Section 10(d), neither this Agreement nor
any of the rights or obligations hereunder shall be assigned or delegated by any
party hereto without the prior written consent of the other party.
(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters referred to herein. This
Agreement supersedes and replaces any prior employment or severance agreement or
arrangement between the Company and Executive. No other agreement relating to
the terms of Executive’s employment by the Company, oral or otherwise, shall be
binding between the parties unless it is in writing and signed by the party
against whom enforcement is sought. There are no promises, representations,
inducements or statements between the parties other than those that are
expressly contained herein. Executive acknowledges that he is entering into this
Agreement of his own free will and accord, and with no duress, and that he has
read this Agreement and that he understands it and its legal consequences.
(g) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event of a determination that any
of the provisions of Section 9(a), Section 9(b) or Section 9(c) are not
enforceable in accordance with their terms, Executive and the Company agree that
such Section shall be reformed to make such Section enforceable in a manner that
provides the Company the maximum rights permitted at law.

 

24



--------------------------------------------------------------------------------



 



(h) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.
(i) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt by the party to which such notice shall be directed, and
shall be addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

         
 
  If to the Company:   The Hartford Financial Services Group, Inc.
 
      Law Department, HO-1-09
 
      Hartford Plaza
 
      Hartford, CT 06115
 
      Attention: Corporate Secretary
 
       
 
  with a copy to :   Debevoise & Plimpton
 
      875 Third Avenue
 
      New York, NY 10022
 
      Attn: Lawrence K. Cagney, Esq.
 
       
 
  If to Executive:   The home address of Executive shown on the records of the
Company

(j) Amendments. This Agreement may not be altered, modified or amended except by
a written instrument signed by each of the parties hereto, provided, however,
that the Company may unilaterally amend this Agreement at any time as may be
necessary, in its reasonable judgment, to comply with law or to avoid payments
to the Executive under the Agreement being subject to an additional tax under
Section 409A of the Code. This Agreement is intended to comply with Section 409A
of the Code, and no action taken by the Company shall be construed in a manner
that would result in the imposition of an additional tax on Executive under
Section 409A of the Code.

 

25



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein or in any other plan
or agreement, if the Company and or any of its subsidiaries participates in the
Troubled Assets Relief Program or any similar program under the Emergency
Economic Stabilization Act of 2008 (“EESA”) and Executive is determined to be a
“senior executive officer” within the meaning of EESA, Executive agrees that
this Agreement and any other compensation arrangements with the Company and its
subsidiaries shall be deemed modified to the extent necessary to comply with the
provisions of EESA and all related U.S. Treasury Department and Internal Revenue
Service regulations and guidance promulgated thereunder, including but not
limited to the following: (i) bonus and incentive compensation arrangements may
be limited to the extent necessary to ensure that senior executive officers are
not encouraged to take risks that are unnecessary or excessive, (ii) all bonus
and incentive compensation shall, to the extent required by EESA, be subject to
recovery or “clawback” by the Company if the payments were based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria, (iii) any amounts treated as “golden parachute payments” under
Section 280G of the Internal Revenue Code shall be limited to the extent
required by EESA, and (iv) Executive hereby waives all rights to compensation
the payment of which is prohibited by EESA. Executive shall execute such
amendments to this or any other applicable agreement or plan or arrangement as
the Company shall determine to be necessary to affect the foregoing sentence. To
the extent required by EESA or the U.S. Treasury Department, Executive hereby
agrees to grant to the U.S. Treasury Department a waiver releasing the U.S.
Treasury Department from any claims that Executive may have as a result of the
issuance of any regulations which modify the terms of any benefit plans,
arrangements or agreements to eliminate any provisions that would not be in
compliance with the requirements of Section 111 of EESA and any guidance or
regulations promulgated thereunder. Executive further hereby agrees that this
Agreement and any other compensation arrangements with the Company and its
subsidiaries shall be deemed modified to the extent necessary to comply with the
provisions of programs under future legislation similar to EESA and all related
regulations and guidance promulgated thereunder, and to cooperate with the
Company’s participation in any such programs.
(k) Headings. Headings to provisions of this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.
(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
(m) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable Federal, State or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

 

26



--------------------------------------------------------------------------------



 



(n) Governing Law. This Agreement shall be governed by the laws of the State of
Connecticut, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has hereunto set his hand, as of the day
and year first above written.

                          THE HARTFORD FINANCIAL SERVICES GROUP, INC.    
 
               
WITNESSED:
               
 
                             
 
      By:   Ann M. de Raismes    
 
      Title:   Executive Vice President, Human Resources    
 
               
 
                        EXECUTIVE:    
 
               
WITNESSED:
               
 
                                      Ramani Ayer    
 
               
 
               

 

27